Name: Commission Regulation (EEC) No 913/83 of 19 April 1983 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 / 16 Official Journal of the European Communities 20. 4. 83 COMMISSION REGULATION (EEC) No 913/83 of 19 April 1983 fixing the export refunds on poultrymeat Whereas if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2779/75 of 29 October 1975 (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poul ­ trymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time : HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 77 . [2) OJ No L 291 , 19 . 11 . 1979, p . 17 . :3) OJ No L 282, 1 . 11 . 1975, p . 90 . 20 . 4. 83 Official Journal of the European Communities No L 101 / 17 ANNEX to the Commission Regulation of 19 April 1983 fixing the export refunds on poultrymeat CCT heading No Description Refund ECU/ 100 units 01.05 Live poultry, that is to say, fowls , ducks, geese, turkeys and guinea fowls : For all exports except to the United States of America : A. Of a weight not exceeding 185 g, known as 'chicks': I. Turkeys and geese 4,40 II . Other 2,20 ECU/ 100 kg 02.02 Dead poultry (that is to say fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : For all exports except to the United States of America : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' 22,50 b) Plucked and drawn, without heads and feet but with hearts, livers and gizzards, known as '70 % chickens' 22,50 c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 % chickens' 22,50 II . Ducks : a) Plucked, bled, not drawn or gutted with heads and feet, known as '85 % ducks' 22,50 b) Plucked and drawn without heads and feet, with hearts, livers and gizzards known as '70 % ducks' 22,50 c) Plucked and drawn without heads and feet, without hearts, livers and gizzards, known as '63 % ducks' 22,50 IV. Turkeys : a) Plucked and drawn , without heads and feet but with necks, hearts, livers and gizzards , known as '80 % turkeys' 16,00 b) Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys' 16,00 No L 101 / 18 Official Journal of the European Communities 20 . 4. 83 CCT heading No Description Refund I ECU/100 kg 02.02 (cont 'd) B. Poultry cuts (excluding offals) : I. Boned or boneless : b) Of turkeys c) Of other poultry II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 2 . Of ducks 4. Of turkeys b) Whole wings, with or without tips d) Breasts and cuts of breasts : 2 . Of turkeys 3 . Of other poultry e) Legs and cuts of legs : 2. Of turkeys aa) Drumsticks and cuts of drumsticks bb) Other 3 . Of other poultry 32,00 32,00 23,00 23,00 17,00 16,00 26,00 30,00 13,00 23,00 29-00 29,00